Case 1:20-cv-00094-MJT-ZJH Document 7 Filed 06/05/20 Page 1 of 2 PageID #: 19



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

 TYRELL MONTREL CANE                              §

 VS.                                              §                CIVIL ACTION NO. 1:20cv94

 JEFFERSON COUNTY CORRECTIONAL §
 FACILITY, ET AL.

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Tyrell Montrel Cane, an inmate at the Jefferson County Correctional Facility,

 proceeding pro se, brought this civil rights suit pursuant to 42 U.S.C. § 1983.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends this action be dismissed without prejudice for want of

 prosecution.

        The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. A copy of the report and recommendation was mailed to plaintiff at the address

 provided to the court. The copy sent to plaintiff was returned to the court with the notation

 “released.” No objections to the Report and Recommendation of United States Magistrate Judge

 have been filed.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct and the report and recommendation of the magistrate judge is ADOPTED. A separate
Case 1:20-cv-00094-MJT-ZJH Document 7 Filed 06/05/20 Page 2 of 2 PageID #: 20



 final judgment will be entered in this case in accordance with the magistrate judge’s

 recommendations.

                            SIGNED this 5th day of June, 2020.




                                                       ____________________________
                                                       Michael J. Truncale
                                                       United States District Judge




                                          2
